       2:21-cv-02367-DCN      Date Filed 07/30/21       Entry Number 1   Page 1 of 19




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

 NOAH LEASK and APC DATA                                       2:21-cv-02367-DCN
                                            Civil Action No.: __________________
 ANALYTICS, LLC,

                         Plaintiff,
                                                            COMPLAINT
 vs.
                                                       (JURY TRIAL DEMANDED)
 GREG ROBERTSON, Individually, and
 d/b/a/ VENDOR ALLEY, and
 WOOLLEY ROBERTSON GROUP,
 INC. d/b/a W+R STUDIOS, d/b/a
 CLOUD CMA, d/b/a VENDOR ALLEY

                        Defendants.


                    COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiffs, Noah Leask and APC Data Analytics, LLC in support of his Complaint

against Defendants Greg Robertson, Individually and d/b/a Vendor Alley, Woolley

Robertson Group, Inc. d/b/a W+R Studios d/b/a Cloud CMA, state the following.

                                NATURE OF THE ACTION

       1.     Plaintiffs and Defendants are both the creators and owners of real estate

analytic software tools. They are, and/or were, competitors, purveying the same software

tools, in the same real estate market, targeting the exact same customer data base: Real

Estate MLS Companies.

       2.     This action arises out of Defendants’ jointly and severally publishing and

directing a series of false defamatory accusations about Plaintiffs, in the form of direct,

targeted communications and/or “open letters”, to Defendants’, targeting Plaintiffs in the

forum State of South Carolina, and injuring Plaintiffs in the forum State of South Carolina,



                                        Page 1 of 19
     2:21-cv-02367-DCN        Date Filed 07/30/21       Entry Number 1    Page 2 of 19




all while intending intended these false and defamatory allegations to be simultaneously

viewed and consumed by their shared customers in the real estate industry.

       3.     Defendants regularly use Vendor Alley to promote their potential customers

in the real industry. Defendant Greg Robertson, acted on behalf of his companies,

Woolley Robertson Group, Inc. d/b/a W+R Studios, d/b/a Cloud CMA, when he negligently

published false and defamatory statements about Plaintiffs on a web site owned and/or

operated by Defendants, Vendor Alley, which admittedly posts “dirt”, or gossip, about the

real estate industry, and in this case, about its competitors.

       4.     These false and defamatory statements accuse and libel Defendants of a)

criminal acts (including Harassment, Assault and Aggravated Assault, Domestic

Violence, Murder, Attempted Murder, Arson, Reckless Driving, Torture, and/or Stalking);

b) unfitness for their occupation; and c) insidious disease (including Mental Illness,

and/or Drug Addiction), all of which proximately caused damages to the Plaintiffs in the

form of general reputational and character damages, mental anguish, humiliation, anxiety,

health problems, and loss of financial valuation, leading to the ultimate closure of

Defendants’ corporate competitor.

       5.     Defendants claim to have publicly aired these false and defamatory

statements about Plaintiffs, in retaliation against Plaintiff, when they allegedly

misconstrued a “fist bump” greeting emoji,              , contained in private messages from

Plaintiff Leask to four officers/supervisors of Defendants.

       6.     Acting on behalf of Defendants, Defendant Robertson directly and publicly

addressed Plaintiff Leask on vendoralley.com, “I may be over-reacting, but here’s the

thing, you are fucking with my people dude.” [profanity and bold-faced type are exact



                                         Page 2 of 19
      2:21-cv-02367-DCN         Date Filed 07/30/21       Entry Number 1      Page 3 of 19




quotations].

       7.      Defendants subsequently commenced publishing the above-referenced

false, defamatory, and libelous statements about, and directed as an open communication

to Plaintiffs, on vendoralley.com.

                                            PARTIES

       8.      Plaintiff Noah Leask (“Leask”) is a resident of, and is domiciled in

Charleston, South Carolina. Noah Leask is one of the founders and current sole owner of

APC Data Analytics, LLC.

       9.      Plaintiff APC Data Analytics, LLC (“APC”) is a South Carolina company

incorporated in South Carolina with its principal place of business and registered office

and mailing address in Charleston, South Carolina. APC Data Analytics is a software

development company, created to develop software tools for the real estate industry.

       10.     Defendant Greg Robertson (“Robertson”) is a resident of and domiciled in

the State of California. Defendant Robertson owns and manages the internet the real

estate blog site, vendoralley.com - “Vendor Alley – Where Real Estate Gets Its Dirt”.

Vendor Alley is an agent of, and a marketing platform for, Woolley Robertson’s software

products. 1

       11.     Defendant Robertson is also a co-founder of the Defendant W+R Studios,

and at the time of these events was co-owner of Woolley Robertson Group, Inc.

       12.     Robertson by and through Vendor Alley, uses Vendor Alley as a promotional

tool and alter-ego of Defendant Woolley Robertson Group, Inc., and/or acts as an agent



1
 Upon information and belief, Vendor Alley is not a separate corporation, but is simply a d/b/a, or
alter ego, of Robertson and W+R. Plaintiffs reserve the right to amend these allegations should it
be discovered Vendor Alley has a separate corporate existence.


                                           Page 3 of 19
     2:21-cv-02367-DCN       Date Filed 07/30/21      Entry Number 1   Page 4 of 19




Defendant Woolley Robertson Group, Inc., for the purpose of promoting its brands, such

as W+R Studios and Cloud CMA, and/or for cultivating the brand and image of Defendant

Woolley Robertson Group, Inc., and/or its products in the real estate marketplace.

      13.    Defendant Woolley Robertson Group, Inc. d/b/a W+R Studios, d/b/a Cloud

CMA (“W+R”), d/b/a vendoralley.com, is incorporated in California. Defendant W+R was

registered to do business in the State of South Carolina, had a physical office in South

Carolina, had employees headquartered in South Carolina, and has continuous and

ongoing business and contractual relationships throughout the State of South Carolina,

including but not limited to contracts for business with CHS Regional MLS, Coastal

Carolinas AOR, Consolidated MLS, Hilton Head Island MLS, Spartanburg Association of

REALTORS, The Greater Greenville Association of REALTORS, Western Upstate

Association of REALTORS.

      14.    At all relevant times Defendant Robertson, by and through his defamatory

publications on vendoralley.com, acted as an agent, employee, and/or alter-ego for

Defendant W+R.

                             JURISDICTION AND VENUE

      15.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332

because the parties are citizens of different states and the amount in controversy exceeds

$75,000.

      16.    This Court has both general and specific personal jurisdiction over

Defendants pursuant to S.C. Code Ann. §36-2-803 (1976, as amended), which extends

jurisdiction to the full extent permissible under the Due Process Clause of the United

States Constitution because this action arises out of Defendants' actions in South




                                       Page 4 of 19
      2:21-cv-02367-DCN       Date Filed 07/30/21       Entry Number 1   Page 5 of 19




Carolina, because Defendants injured Plaintiff, Plaintiff's reputation, and Plaintiff's

business in South Carolina and because solicitation activities were carried on within South

Carolina by or on behalf of Defendants at the time of the injury.

       17.    Defendants expressly aimed and purposefully aimed and directed their

defamatory statements at and to Plaintiffs Noah Leask, a South Carolina resident (and

against APC, a company headquartered in South Carolina), such that the brunt of the

injury would be felt by Plaintiffs in South Carolina.

       18.    Defendants published their defamatory statements on a real estate blog on

a web platform that was purposefully directed toward residents of South Carolina. In

addition, by directing the blog post toward residents of South Carolina, Defendants

repeatedly defamed Plaintiffs to South Carolina residents, such that Defendants should

reasonably expect to defend their actions in South Carolina courts.

       19.    In addition, Defendant W+R domesticated its incorporation in South

Carolina, with physical offices and employees in South Carolina. Upon information and

belief Defendant Robertson and Defendant W+R regularly conducts business with, and

has entered into, long-term contracts with businesses that are headquartered,

incorporated, and/or registered to do business throughout the entire State of South

Carolina. These businesses include, but are not limited to, the following: CHS Regional

MLS; Coastal Carolina AOR; Consolidated MLS; Hilton Head Island MLS; Spartanburg

Association of REALTORS; The Greater Greenville Association of REALTORS®;

Western Upstate Association of REALTORS. Defendant W+R is providing data analytic

services regarding the sale of real property in South Carolina, of which Plaintiffs were

involved in a directly competing business to the exact same potential customers.




                                         Page 5 of 19
      2:21-cv-02367-DCN         Date Filed 07/30/21      Entry Number 1   Page 6 of 19




       20.     Defendants defamed Plaintiffs in the State of South Carolina by directing

their defamatory publications directly to the Plaintiffs in the forum state, as direct

communications with Plaintiffs for all the world to see, Defendants also directed their

publications toward Plaintiffs employees, Plaintiffs’ board members and officers, and

Plaintiffs’ investors, all of whom are South Carolina residents, such that Defendants

should anticipate being hailed into court in South Carolina.

       21.     Moreover, Defendants directed their defamatory publications to both

Plaintiffs and Defendants’ common client customer base the South Carolina MLS market,

which includes, but is not limited to: CHS Regional MLS; Coastal Carolina AOR;

Consolidated MLS; Hilton Head Island MLS; Spartanburg Association of REALTORS; The

Greater Greenville Association of REALTORS®; and Western Upstate Association of

REALTORS, each of whom Defendants have continuous and systematic contractual

contacts and business relations with in the forum State of South Carolina, such that

Defendants should anticipate being hailed into court in South Carolina.

       22.     Plaintiffs’ damages and injuries proximately caused by Defendants, was

primarily felt, experienced, and occurred, in the forum State of South Carolina.

       23.     Venue in this district is proper pursuant to 28 U.S.C. §139l(b) because

Plaintiffs reside in the subject venue, a substantial part of the damages were suffered by

and felt by Plaintiffs in this venue and forum, the greatest majority of witnesses in the case

are in the subject venue and forum, and because Defendants are subject to the Court's

personal jurisdiction in this district.

                                           FACTS

       24.     Beginning on or about May 6, 2020, Defendants negligently, carelessly,




                                          Page 6 of 19
     2:21-cv-02367-DCN       Date Filed 07/30/21      Entry Number 1   Page 7 of 19




recklessly, and/or wantonly, published libelous communications about Plaintiffs, were

styled as communications from Defendants directed at/toward Plaintiffs in South Carolina,

and intended to be viewed Plaintiffs co-employees, investors, board members, peers and

customers in South Carolina, via Defendants’ self-promotional blogsite vendoralley.com -

“Vendor Alley – Where Real Estate Gets Its Dirt”.

       25.    Upon information and belief, the Vendor Alley blogsite’s sole purpose is to

regularly promote, publicize, and advertise the business of Defendants Robertson and

W+R, to the real estate industry, on the Vendor Alley blogsite.

       26.    Upon information and belief, Defendant W+R is aware of, condones, and

authorizes Defendant Robertson to produce content on the Vendor Alley blogsite, as part

of Robertson’s responsibilities for Defendant W+R, so that Defendant Robertson may

further Defendant W+R’s marketing and advertising reach to the public, through the

Vendor Alley blogsite.

       27.    Upon information and belief, when Defendant Robertson publishes content

on the Vendor Alley blogsite, he does so as an alter-ego of, as an agent of, and/or in the

course and scope of his employment with, Defendant W+R.

       28.    Defendant W+R has a duty to responsibly supervise, monitor, and edit,

Defendant Robertson’s publications on the Vendor Alley blogsite.

       29.    On or about May 6, 2020, Defendants published, on Vendor Alley, an open

communication to Plaintiffs, titled “A Message to Noah T. Leask, CEO of APC Data

Analytics”.

       30.    In the “Message to Leask and APC”, Defendants embedded snapshots of

private LinkedIn messages Leask had sent to the owners and officers of Defendant W+R.




                                       Page 7 of 19
      2:21-cv-02367-DCN       Date Filed 07/30/21       Entry Number 1    Page 8 of 19




       31.    Defendants publicized Plaintiffs’ private communications, via the Vendor

Alley blogsite, and falsely libeled Plaintiffs by accusing Plaintiffs of criminally harassing,

threatening, intimidating, attacking, and/or assaulting employees of Defendants.

       32.    Subsequent to publishing the May 6, 2020, false and defamatory “Message

to Leask and APC”, Defendants again commented on their own defamatory Vendor Alley

publication, and added to the defamatory publications, by commenting on, and thus,

publishing on the Vendor Alley blog site, a threat, and direct, targeted communication to

Plaintiffs, to report Plaintiffs to South Carolina, law enforcement, whereby Defendants

falsely and publicly reinforced the false allegation that Plaintiffs engaged in criminal

conduct of intimidation: “I have the number of the Mount Pleasant, SC Police Station, 843-

884-4176 and will report you.”

       33.    On or about May 8, 2020, Defendants published a blog on Vendor Alley,

stating that the May 6, 2020, “Message to Leask and APC” publication, “was the biggest

single day of traffic in Vendor Alley history”, and hyperlinking back to, and, thus re-

publishing, the defamatory May 6, 2020, “Message to Leask and APC” publication.

       34.    On or about May 12, 2020, Defendants again published a private LinkedIn

communication from Plaintiffs to Defendants, titled “Noah T. Leask of APC Data Analytics

is still sending me threatening messages”, and falsely and defamatorily accused Plaintiffs

of criminal assault and/or threatening physical assault, while also publishing that Plaintiffs

are not fit for their occupation or business. Again, this publication was styled as a direct

communication to Plaintiffs in the State of South Carolina, while published to the world.

       35.    Subsequent to publishing the May 12, 2020, false and defamatory “Leask of

APC sending threatening messages”, Defendants again commented on their own




                                         Page 8 of 19
      2:21-cv-02367-DCN       Date Filed 07/30/21       Entry Number 1   Page 9 of 19




defamatory Vendor Alley publication, and added to the defamatory publications, by falsely

and defamatorily publishing that Leask had a brain injury and/or a “drug problem”.

       36.    Then on May 12, 2020, Defendants published to the Vendor Alley blogsite,

a blog titled, “Noah T. Leask appears to have been fired as CEO of APC Data Analytics

for his inappropriate behavior”. The title of the blog was false and defamatory in that

Leask was not fired, and this states that Leask was unfit for his business or occupation.

       37.    Moreover, the May 12, 2020, “Leask fired” blog falsely and defamatorily

published that LinkedIn, as a company, “doesn’t find Noah T. Leask’s behavior of sending

inappropriate and threatening messages acceptable”, since Defendants believed that

Leask’s LinkedIn profile had completely disappeared. Defendants later retracted this false

and defamatory statement.

       38.    Further, the May 12, 2020, “Leask fired” blog, clearly publishes that

Defendants intend their defamatory publications about Plaintiffs to be consumed by the

real estate industry as factual “reporting”.

       39.    On or about May 14, 2020, Defendants published another false and

defamatory blogpost, titled “Based on a true story…”.          Defendants typed the word

“UNHINGED” in all caps. Below the word UNHINGED, Defendants inserted a YouTube

trailer for a movie called “Unhinged”, starring Russell Crowe. See below.




                                         Page 9 of 19
     2:21-cv-02367-DCN       Date Filed 07/30/21        Entry Number 1   Page 10 of 19




       40.    The title of the “Unhinged” movie, juxtaposed with Defendants’ re-typing in

ALL CAPS of the word “UNHINGED”, would lead a reasonable reader/viewer to believe

that Leask is mentally unstable.

       41.    Below the “Unhinged” trailer clip, Defendants published, “The guy in the

truck reminds me of someone, I just can’t put my finger on who it is though…”. The

emboldened, highlighted blue, phrase “my finger on who it is”, is a hyperlink to Defendants’

May 12, 2020, “Leask fired” blog, republishing those defamatory publications. The

hyperlink directs to Defendants’ prior defamatory article, posted on Vendor Alley:




       42.    Any viewer of this blogpost, “Unhinged” trailer clip, and hyperlink to



                                        Page 10 of 19
     2:21-cv-02367-DCN           Date Filed 07/30/21      Entry Number 1   Page 11 of 19




defamatory article about Plaintiffs and photo of Leask, would reasonably draw the

conclusion that the false and main character played by Crowe, is “based on a true story

…” or Leask, which is a defamatory allegation by Defendants about Leask’s criminal

conduct, and mental instability. Defendants intended the above picture of Leask, with a

beard, to draw a physical resemblance to the below picture of Russel Crowe’s bearded

“Unhinged” character from the movie/trailer clip.




       43.      The Trailer, and movie, shows the “Unhinged” main character, which

Defendants allege and published is, “Based on a true story…” of Leask, engaged in the

following criminal activities:

             a. Assault and Battery and Attempted Vehicular Homicide (the below scene
                from the movie/trailer, is of Russell Crowe’s “Unhinged” character running
                over a pedestrian with his vehicle);




             b. Breaking and Entering and Domestic abuse (the below scene from the
                movie/trailer, is of Russell Crowe’s “Unhinged” character breaking into his
                ex-wife’s home with an axe, and subsequently murdering her);


                                          Page 11 of 19
2:21-cv-02367-DCN     Date Filed 07/30/21       Entry Number 1   Page 12 of 19




    c. Arson (the below scene from the movie/trailer, is of Russell Crowe’s
       “Unhinged” character breaking into his ex-wife’s home with an axe, and
       subsequently murdering her, and setting the home on fire);




    d. Theft, Stalking, and Reckless Driving (the below scene from the
       movie/trailer, is of Russell Crowe’s “Unhinged” character driving recklessly,
       while holding a mobile phone he stole from a victim, while stalking the
       victim);




    e. Assault and Battery of a High and Aggravated Nature and Attempted Murder
       (the below scene from the movie/trailer, is of Russell Crowe’s “Unhinged”
       character torturing a victim and setting the victim on fire in an attempt to
       murder the victim);


                                Page 12 of 19
    2:21-cv-02367-DCN        Date Filed 07/30/21       Entry Number 1   Page 13 of 19




            f. Murder (the below scene from the movie/trailer, is of Russell Crowe’s
               “Unhinged” character murdering a victim);




            g. And of being mentally unstable and psychotic (the below scene from the
               movie/trailer, is of Russell Crowe’s “Unhinged” character being portrayed
               as, and literally accused by the protagonist of being a “psycho”);




      44.      Upon information and belief, Defendants have published other libelous

and/or slanderous statements about Plaintiffs, in connection with these events, and/or


                                       Page 13 of 19
     2:21-cv-02367-DCN          Date Filed 07/30/21       Entry Number 1     Page 14 of 19




caused others to republish these defamatory statements.

      45.        As a result of Defendants’ publications, Plaintiffs’ South Carolina peers, co-

workers, and board members were immediately flooded with text messages and LinkedIn

communications, re-publishing Defendants’ defamatory comments and indicating that

readers of Defendants defamatory publications were fired up and cutting business ties

with Plaintiffs. Plaintiffs’ South Carolina peers, co-workers, and board members also

noted that the Defendants’ false and defamatory blog publications, had been republished

on other social media platforms.

      46.        Some    commenters      on   the    Vendoralley.com       website,   concerning

Defendants’ defamatory publications, are as follows:

            a. “I was relieved to find I wasn’t connected with Noah (as I shared the link with
               people I knew who were)”;

            b. “The comments [on Defendants defamatory publications] were a whos (sic)
               who of real estate!”;

            c. “This guy [Leask] is off his meds”;

            d. “I … severed my ties [to Plaintiffs] on LinkedIn.”;

            e. “As a result of this I will make sure he [Leask] and I don’t cross paths.”;

            f. “I would be very hard pressed to consider APC,” based on the publications.;

            g. “What a sad excuse for a businessperson.”;

            h. “Great lesson on how to destroy your company reputation.”;

            i.   “Sometimes this reputation management book writes itself.”;

            j.   “Do we know if he [Leask] suffers from mental illness or possibly has a brain
                 injury?”; and

            k. Referring to Leask as “violent” and “predatory”.

      47.        That Defendants’ actions, publications, and libelous and defamatory



                                          Page 14 of 19
     2:21-cv-02367-DCN        Date Filed 07/30/21        Entry Number 1   Page 15 of 19




statements were directed toward Plaintiffs’ forum state of South Carolina.

         48.   That the above allegations materially and substantially and proximately

causing the Plaintiffs damages, in the form of general reputational damages, humiliation,

embarrassment, mental anxiety, distress, medical bills, and other special damages such

as the finder of fact shall find to be reasonable and necessary to make the Plaintiffs whole,

but which include lost business income, lost contractual relationships, and/or lost business

value.

                            FOR A FIRST CAUSE OF ACTION
                              (Defamation, Libel, Slander)

         49.   Plaintiffs repeats and realleges each of the foregoing paragraphs as if set

forth fully herein.

         50.   Defendants have negligently libeled and slandered Plaintiffs numerous

times including, but not limited to, the above published statements regarding Plaintiffs, all

of which are completely false.

         51.   Plaintiffs are neither public figures nor are these matters of public concern.

         52.   Defendants have not acted under the auspices or protections of any

privileges, qualified, absolute, or otherwise.

         53.   Defendants have published these false and defamatory statements with

negligence, carelessness, wantonness, recklessness, and with a reckless disregard for

the truth, such as would constitute a finding of actual malice.

         54.   For all intents and purposes under these allegations, Robertson was acting

with actual, and/or apparent authority for, or on behalf of, Woolley Robertson Group, Inc.

d/b/a W+R Studios, d/b/a Cloud CMA (“W+R”).

         55.   As a result of Defendants' multiple defamations of Plaintiffs, Plaintiffs are



                                         Page 15 of 19
     2:21-cv-02367-DCN        Date Filed 07/30/21       Entry Number 1   Page 16 of 19




entitled to judgment against Defendants for an appropriate amount of actual,

compensatory, general, special, presumed, and punitive damages, as well as an award

of the injunctive relief described below.

                           FOR A SECOND CAUSE OF ACTION
                      (Negligence/Negligent Supervision & Training)

       56.     Plaintiffs repeats and realleges each of the foregoing paragraphs as if set

forth fully herein.

       57.     Defendants owe a common law duty to Plaintiffs to prohibit, and/or to

properly supervise and/or train Defendant Robertson, from using Vendor Alley, a

media/marketing/public relations arm, or extension of Defend\ant W+R, from using

corporate assets and/or employees to engage in conduct and/or actions, as set forth in

the prior allegations, to publish false and defamatory misrepresentations to the community

at large, to Plaintiffs' peers, co-workers, board members, clients and potential clients.

       58.     Defendants owe a common law duty to Plaintiffs to supervise and train

Defendant Robertson, by and through Vendor Alley, on the proper use of corporate assets

and employees to defame persons through the company’s self-promotional and marketing

efforts, such as would not cause harm to one’s reputation and character.

       59.     Defendants have breached those duties to Plaintiffs, as set forth in detail

above.

       60.     Plaintiffs have suffered damages as a direct and proximate cause of the

breach, and is entitled to actual, compensatory and punitive damages.

                            FOR A THIRD CAUSE OF ACTION
                                (Permanent Injunction)

       61.     Plaintiffs repeats and realleges each of the foregoing paragraphs as if set




                                        Page 16 of 19
     2:21-cv-02367-DCN         Date Filed 07/30/21        Entry Number 1    Page 17 of 19




forth fully herein.

       62.     Defendants' conduct has caused, continues to cause, and will continue to

cause irreparable harm.

       63.     Defendants have stated they will continue, and it is believed by these

Plaintiffs that Defendants will continue to engage in harassing and defamatory conduct,

speech, and publications, including posting false and defamatory statements regarding

the Plaintiffs in online and in social media.

       64.     Plaintiffs are entitled to temporary and permanent relief enjoining

Defendants, from, among other things, harassing plaintiffs, defaming Plaintiffs,

threatening Plaintiffs, interfering with Plaintiffs’ business relations, and/or publishing

untrue and malicious statements about Plaintiffs.

       65.     It is anticipated that Plaintiffs will prevail on their claims against Defendants.

       66.     An injunction will cause no undue burden on the Defendants, and the

granting of an injunction will not cause any financial harm or loss to Defendants.

                         FOR A FOURTH CAUSE OF ACTION
                  (Outrage/Intentional Infliction of Emotional Distress)

       67.     Plaintiffs repeats and realleges each of the foregoing paragraphs as if set

forth fully herein.

       68.     In the alternative, to Plaintiffs causes of action sounding in negligence,

Plaintiffs allege that Defendants intentionally or recklessly acted to inflict severe emotional

distress upon Plaintiffs.

       69.     That Defendants’ conduct was so extreme and outrageous as to exceed all

possible bounds of decency.

       70.     That the Defendants’ actions caused Plaintiff Leask emotional distress that



                                          Page 17 of 19
     2:21-cv-02367-DCN      Date Filed 07/30/21       Entry Number 1   Page 18 of 19




was so severe that no reasonable man could be expected to endure it.

      71.    As a result of Defendants' multiple acts of outrage,Plaintiffs are entitled to

judgment against Defendants for an appropriate amount of actual, compensatory, general,

special, presumed, and punitive damages.

                                PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs respectfully requests that the Court enter an award of

damages in Plaintiff’s favor that exceed Seventy-Five Thousand and 00/100 Dollars

($75,000.00), against Defendants, as follows:

      (1)    Awarding Plaintiffs compensatory, general, special, and presumed
             damages in an amount to be determined by the trier of fact;

      (2)    Awarding Noah Leask punitive damages in an amount to be determined by
             the trier of fact;

      (3)    An award of permanent injunctive relief; and

      (4)    Such other and further relief as the Court deems appropriate.




                        (Signature Lines on the Following Page)




                                      Page 18 of 19
    2:21-cv-02367-DCN        Date Filed 07/30/21      Entry Number 1   Page 19 of 19




                                                BREWER LAW FIRM, LLC

                                                /s/ Barrett R. Brewer
                                                ___________________________
                                                Barrett R. Brewer, Esq.
                                                Amanda McKendrick, Esq.
                                                P.O. Box 1847
                                                510 Mill Street #2B (29464)
                                                Mt. Pleasant, SC 29465
                                                o: (843) 779-7454
                                                f: (843) 779-7456
                                                e: barrett@brewerlawfirmsc.com
                                                e: amanda@brewerlawfirmsc.com
                                                Attorneys for the Plaintiffs


                                                AND


                                                PHIPPS LAW FIRM, LLC

                                                /s/ Edward L. Phipps
                                                ___________________________
                                                Edward L. Phipps, Esq.
                                                Mark Huber, Esq.
                                                571 Savannah Highway
                                                Charleston, SC 29407
                                                o: (843) 300-4444
                                                f: (843) 300-4949
                                                e: Edward@PhippsFirm.com
                                                e: Mark@PhippsFirm.com
                                                Attorney for the Plaintiffs

July 30, 2021

Charleston, South Carolina




                                      Page 19 of 19
